DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on May 11, 2022.
Claims 1, 7-8 and 14-15 have been amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 6, 9, 13 and 20 have been canceled.
Claims 1, 3-5, 7-8, 10-12 and 14-19 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 7-8 and 14-15 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8, 10-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2016/0048798 A1) in view of Reid (US 10,290,031 B2).


Claim 1
Meyer discloses the following limitations:

A sensing system based on weight monitoring, comprises:

at least one shelf disposed in a closed space, wherein each shelf comprises a plurality of racks, and each rack is placed with one kind of goods: (see at least figures 1 and 11).

a plurality of weight sensing devices, wherein one of the plurality of weight sensing devices is disposed under each rack; (see at least figures 1 and 11).

a goods database generator that generates a goods database; (see at least paragraphs 0017-0018 and 0104-0105).

a weight collector that collects a weight sensing value of a rack in real time; (see at least abstract, paragraphs 0002 and 0104).

and is connected to a weight sensing device; (see at least figures 1 and 11).

a pick or place status judger that determines whether the weight sensing value of the rack changes or not, (see at least paragraphs 0009-0011 and 0104).

wherein if the weight sensing value of the rack becomes smaller, the pick or place status judger determines that there are one or more goods taken away from the rack; (see at least paragraphs 0018, 0020, 0058 and 0104).

and if the weight sensing value of the rack becomes larger, the pick or place status judger determines that there are one or more articles placed on the rack; (see at least paragraphs 0018, 0094 and 0104).

 a goods database updater that stores the weight sensing value in the goods database to update the weight sensing value of the rack in the goods database in real time (see at least abstract and paragraphs 0104-0105).



Meyer does not explicitly disclose the following limitations however, Reid does:

a user identification system for identifying identity information of each user, wherein the identity information is included in electronic payment information; (see at least abstract).

a target positioning system, configured to obtain a group of coordinates of all or part of users in the closed space, (see at least abstract and column 4 lines 10-45).

 wherein the target positioning system comprises a plurality of the image sensors for capturing real-time 3D image; (see at least abstract, column 4 lines 10-45 and column 5 lines 50-65).

the plurality of the image sensors are evenly distributed at top of the closed space, a field of view of lenses of the plurality of image sensors covers entire bottom surface of the closed space; (see at least abstract, column 4 lines 10-45 and column 5 lines 50-65).

a shopping user identification system, for determining the identity of a user who take out or put back goods, when an intersection occurs between a group of coordinates of rack space above a rack and a group of coordinates of the user, and the weight sensing value of the rack changes at a same time; (see at least abstract, column 4 lines 10-45 and column 5 lines 15-65-shoppers are tracked from the pick event at the bin to the drop event).

a shopping information recorder, for generating at least one shopping database according to the identity information of each user, so as to record a category and quantity of at least one item taken by each user; and (see at least abstract, column 4 lines 10-45; column 5 lines 15-65-shoppers are tracked from the pick event at the bin to the drop event; and column 3 lines 25-35-product bins can have sensors including weight and optical sensors to add certainty to product identification).

a settlement system, for settling a fee by electronic payment according to the category and quantity of all goods in the shopping database of the user, when the image sensors cannot acquire the real-time 3D image of the user (conditional limitation-there is an scenario where condition A does not trigger the event; see at least abstract for automatic authorization of electronic payment).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the automated checkout method disclosed by Reid, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping centers and grocery stores, simplifying  the shopping process of consumers and avoiding shopping queuing phenomenon (Reid Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 3
Furthermore, Meyer discloses the following limitations:

wherein the goods database generator comprises: an initializer that initializes the goods database; (see at least paragraphs 0060-0062 and 0091).

an information input that records a weight value and goods information of each item of the goods, and stores the weight value and the goods information in the goods database; and (see at least paragraphs 0060-0062 and 0091).

a value initializer that collects the weight sensing value of the rack after the goods are placed thereon, and stores the weight sensing value in the goods database (see at least paragraphs 0060-0062 and 0091).

Claim 4
Furthermore, Meyer discloses the following limitations:

 wherein the pick or place status judger comprises:

a weight difference calculator that calculates a difference value between the weight sensing value of the rack collected in real time and the weight sensing value of the same rack stored in the goods database, and records the difference value as a weight difference value of the rack; (see at least paragraphs 0017-0018).

a weight difference judger that compares the weight difference value of the rack with 0, wherein when the weight difference value of the rack is less than 0, it determines that there are goods taken away from the rack;  (see at least paragraphs 0018, 0020, 0058 and 0104).

and when the weight difference value of the rack is greater than 0, it determines that there are articles placed on the rack; and (see at least paragraphs 0018, 0094 and 0104).

a rack information recorder that records a rack number of the rack and the weight difference of the rack when the weight difference of the rack is greater than 0 or less than 0 (see at least abstract and paragraphs 0104-0105).

Claim 5
Furthermore, Meyer discloses the following limitations:

Wherein when all goods on a same rack have a same type and a same weight, the pick or place status judger further comprises:

a goods type decider that determines a type of the goods taken away from the rack according to the rack number of the rack and goods information associated with the rack stored in the goods database; and (see at least paragraphs 0018, 0020, 0058 and 0104).

a goods quantity calculator that calculates a ratio of an absolute value of the weight difference of the rack to a weight value of a single item of the goods on the rack, wherein the ratio is rounded, by using a rounding method, to an integer which is a quantity of the taken goods (see at least paragraphs 0018, 0020, 0058 and 0104).

Claim 7
Furthermore Reid discloses the following limitations:

wherein the shopping information recorder comprises:

a shopping database generator that generates a shopping database of the user according to identity information of the user when the identity of the user is recognized; and (see at least abstract and column 2 lines 40-65).

a shopping database updater that generates, when the goods are taken away, shopping information according to the type and quantity of the taken goods and the identity information of the user who takes the goods, and stores the shopping information in the shopping database of the user; (see at least abstract, column 2 lines 40-65 and column 5 lines 10-20).

wherein the shopping database updater, when the goods are put back, generates return information according to a type and quantity of the goods and the identity information of the user who puts back the goods, (see at least abstract, column 2 lines 40-65 and column 5 lines 10-20).

and deletes the shopping information associated with the return information from the shopping database of the user (see at least abstract, column 2 lines 40-65, column 5 lines 10-20, column 8 lines 15-20 and column 12 lines 15-45).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the weight sensors in Meyer with the automated checkout method disclosed by Reid, in order to provide an automatic settlement payment system which can establish an efficient automatic shopping settlement process in places such as shopping centers and grocery stores, simplifying the shopping process of consumers and avoiding shopping queuing phenomenon (Reid Background).  The use of weight sensors for identifying items is common knowledge in the art and is just one of a variety of sensors that could be used for items identification.  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 8, 10-12 and 14-19, claims 8, 10-12 and 14-19 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.    




CONCLUSION

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687